 

Case 4:19-cV-00344-A Document7 Filed 05/01/19 (P y

GREAT LAKES INSURANCE SE,

Plaintiff,

V.

PK YACHT OPERATIONS, LLC,

Defendant

&@‘€"{@§"§W T
NORTHERN DlsTRlCT or TEXAS
FILED

 

IN THE UNITED STATES DISTRICT COUR" MW ,\ B`q
FOR THE NORTHERN DISTRICT OF TEXA §
FORT WORTH DIVISION

 

 

 

cLERK, U.s. Dls`n"ucr coURT

By …\40

 

 

 

C.A. No. 4119-cv-00344-A
Rule 9(h) Admiralty

OOSQO'J¢O'DQODOO'>GO'>OOOOO>WDQO¢

CERTIFICATE OF INTERESTED PERSONS

Plaintiff, GREAT LAKES INSURANCE SE (“Great Lakes”), pursuant to Local Rule 3.l

and Fed. R. Civ. P. 7.l(a), hereby submits this Certiiicate of Interested Parties, and certifies that

the following is a complete list of all persons, associations of persons, firms, partnerships,

corporations, guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal

entities that are financially interested in the outcome of the case:

l.

2.

Great Lakes lnsurance SE, plaintiff

Munich Re Group, corporate parent of Great Lakes

Timothy Strickland, Esq., counsel for Great Lakes

Stacey T. Norstrud, counsel for Great Lakes

Schouest, Bamdas, Soshea & BenMaier P.L.L.C., counsel for Great Lakes
Charles S. Davant, Esq., counsel for Great Lakes

Aaron M. Dmiszewicki, Esq., counsel for Great Lakes

Davant Law, P.A., counsel for Great Lakes

PK Yacht Operations, LLC

 

 

Case 4:19-cV-00344-A Document 7 Filed 05/01/19 Page 2 of 2 Page|D 107

10.

ll.

12.

13.

14.

Steven Helling, member of PK Yacht

Brent Helling, member of PK Yacht

Robelt Tyer, member of PK Yacht

J. Andrew Fine, Esq., counsel for PK Yacht

Marshall Grant, PLLC, counsel for PK Yacht

DATED: April 26, 2019

Respectli,illy submitted,

%P<

 

 

By: Timothy W. Stricl<land
Texas Bar No. 19396298
strick@sbsblaw.com
Stacey T. Norstrud

Texas Bar No. 24025363
snorstrud@sbsblaw.com
SCHOUEST, BAMDAS, SOSHEA &
BENMAIER P.L.L.C.
1001 McKinney Street
Suite 1400

Houston, TX 77002
Phone: `(713) 588-0446
Facsimile: (713) 574-2942

-and-

'i ‘ ¢
.' l;/-' ‘ 7

 

By: Charles S. Davant (Pro Hac Vice
Admission Pending)/,l) /?/»J,L`-'~
csd@davantlaw.com

Aaron M. Dmiszewicki (Pro Hac Vice
Admission Pending)

amd@davantlaw.com

DAVANT LAW, P.A.
401 E. Las Olas Blvd.
Suite 1400

Fort Lauderdale, FL 33301
Phone: (954) 414-0400
Facsimile: (954) 332-3301

